                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                     CASE NO. 19-25012-CIV-UNGARO/O’SULLIVAN

TERRENCE TAYLOR,

       Plaintiff,
v.

THIRD CENTURY DEVELOPMENT CORPORATION
d/b/a Cherry Village Apartments, a Florida Corporation,
and BETTY D. WALKER, individually,

       Defendants.
                                                      /

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

       THIS MATTER came before the Court on the parties’ Joint Motion to Settlement,

Dismissal with Prejudice and Request for Expedited Ruling (DE# 40, 3/27/2020). After

denying the motion for an in camera inspection of the parties’ settlement agreement,

this matter was referred to Chief United States Magistrate Judge John J. O’Sullivan by

the Honorable Ursula Ungaro in accordance with 28 U.S.C. § 636(b) to schedule a

status conference to review the terms of the settlement agreement in open court. (DE#

42, 3/31/2020). The Court conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       This case involves claims for unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that

the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA
provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

1982). A settlement entered into in an adversarial context where both sides are

represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in

order to promote the policy of encouraging settlement of litigation. Id. at 1354.

        In this case, there is a bona fide factual dispute over the number of hours for

which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until November 20, 2020 to enforce the terms of the settlement.

The parties consent to magistrate judge jurisdiction for any further matters in this case.

        DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of April,

2020.



                                    ______________________________________
                                    JOHN J. O'SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE



                                             2
